 


 HR 669 ENR: Sudden Unexpected Death Data Enhancement and Awareness Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 669 
 
AN ACT 
To improve the health of children and help better understand and enhance awareness about unexpected sudden death in early life. 
 
 
1.Short titleThis Act may be cited as the Sudden Unexpected Death Data Enhancement and Awareness Act.
2.Continuing activities related to stillbirth, sudden unexpected infant death and sudden unexplained death in childhood
(a)In generalThe Secretary of Health and Human Services shall continue activities related to still birth, sudden unexpected infant death, and sudden unexplained death in childhood, including, as appropriate—
(1)collecting information, such as socio-demographic, death scene investigation, clinical history, and autopsy information, on stillbirth, sudden unexpected infant death, and sudden unexplained death in childhood through the utilization of existing surveillance systems and collaborating with States to improve the quality, consistency, and collection of such data;
(2)disseminating information to educate the public, health care providers, and other stakeholders on stillbirth, sudden unexpected infant death and sudden unexplained death in childhood; and
(3)collaborating with the Attorney General, State and local departments of health, and other experts, as appropriate, to provide consistent information for medical examiners and coroners, law enforcement personnel, and health care providers related to death scene investigations and autopsies for sudden unexpected infant death and sudden unexplained death in childhood, in order to improve the quality and consistency of the data collected at such death scenes and to promote consistent reporting on the cause of death after autopsy to inform prevention, intervention, and other activities.
(b)Report to CongressNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report that includes a description of any activities that are being carried out by agencies within the Department of Health and Human Services, including the Centers for Disease Control and Prevention and the National Institutes of Health, related to stillbirth, sudden unexpected infant death, and sudden unexplained death in childhood, including those activities identified under subsection (a).
3.No additional appropriationsThis Act shall not be construed to increase the amount of appropriations that are authorized to be appropriated for any fiscal year. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
